Title: To Thomas Jefferson from J. Phillipe Reibelt, 27 August 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Balt. le 27 Aout 1806.
                        
                        Mr. Guestier à recû une grande Quantitè d’excellens Vins de Bordeaux—
                        Mr. C. Mayer—m’engage de Vous en envoyer le prix Courant, et de Vous offrir en meme
                            tems—puisque je dois partir, ses services, si Vous desirez d’en acheter quelques uns. 
                  Agreez—Je
                            Vous prie—toujours avec la même Grace, les plus sinceres et les plus profonds homages de Votre Admirateur
                        
                            Reibelt.
                        
                     Enclosure
                        
                        
                             Prix Courant des Vins de Bordeaux 
                            
                        
                           Vin en
                           Bsque
                           Nouveaux
                           ordinaires
                           $
                           38.
                        
                        
                           ditto
                           ditto
                           ditto
                           meilleurs
                           
                           40.
                        
                        
                           ditto
                           ditto
                           Vieux
                           ordinaires
                           
                           45.
                        
                        
                           ditto
                           ditto
                           ditto
                           Bons.
                           
                           60. a 80.
                        
                        
                           Vins blanc en demy barriques.
                           
                           20.
                        
                        
                           Tous les Vins en barriques payent 
                           
                           23 cts. par Gallons de droits.
                        
                        
                           Vin en
                           bouteilles
                           qualité ordinaire
                           $
                           
                              5¼ par Dne
                        
                        
                           Ditto
                           Ditto.
                           meilleure qualité
                           
                           
                              6 a 7 par Dne
                        
                        
                           ditto
                           Ditto
                           en superieure qualite de
                           
                           
                              8 a 12 par do.
                        
                        
                           tous les Vins en bouteilles payent
                           
                           35 cents
                        
                        
                           par Gallons & 10 pour Cent Sur le prix des Bouteilles
                        
                     
                        
                    
               